          Case 1:20-cr-00281-KPF Document 1 Filed 05/21/20 Page 1 of 5



Approved: ___________________________________
          CHRISTY SLAVIK/KIERSTEN A. FLETCHER
          Assistant United States Attorneys

Before:      HONORABLE KEVIN NATHANIEL FOX
             United States Magistrate Judge
             Southern District of New York
- - - - - - - - - - - - - - - - - - x               20 MAG 5235
UNITED STATES OF AMERICA                     :   COMPLAINT

           - v. -                            :   Violation of
                                                 18 U.S.C. §§ 922(g)(5),
SOULEYMANE BALDE,                            :   924(a)(2), and 2

                         Defendant.          :   COUNTY OF OFFENSE:
                                                 BRONX

- - - - - - - - - - - - - - - - - - x

SOUTHERN DISTRICT OF NEW YORK, ss.:

          JAMA JOSEPH, being duly sworn, deposes and says that
he is a Detective with the New York City Police Department
(“NYPD”), and charges as follows:

                                 COUNT ONE
                      (Unlawful Alien in Possession)

          1.   On or about December 14, 2015, in the Southern
District of New York, SOULEYMANE BALDE, the defendant, knowing
that he was an alien illegally and unlawfully in the United
States, knowingly did possess in and affecting commerce, a
firearm, to wit, a Rossi, Model 685, 38 Special caliber
revolver; and ammunition, to wit, 38 Special caliber cartridges,
manufactured by Remington Peters, all of which previously had
been shipped and transported in interstate and foreign commerce.

          (Title 18, United States Code, Sections 922(g)(5),
                          924(a)(2), and 2.)

          The bases for my knowledge and for the foregoing
charge are, in part, as follows:

          2.   I am a Detective with the NYPD, Firearms
Suppression Section, and have been with the NYPD for
approximately 23 years. I have been personally involved in the

                                       1
       Case 1:20-cr-00281-KPF Document 1 Filed 05/21/20 Page 2 of 5



investigation of this matter. This Affidavit is based upon my
personal participation in the investigation, my examination of
reports and records, and my conversations with other law
enforcement agents and other individuals. Because this
Affidavit is being submitted for the limited purpose of
demonstrating probable cause, it does not include all the facts
that I have learned during the course of my investigation.
Where the contents of documents and the actions, statements, and
conversations of others are reported herein, they are reported
in substance and in part, except where otherwise location.

          3.   I have spoken with an NYPD officer (“Officer-1”),
who informed me, in substance and in part, of the following:

               a.   On or about December 14, 2015, Officer-1 was
on patrol in the 47th Precinct.

               b.   At approximately 11:55 p.m., Officer-1 and
her partner (“Officer-2”) responded to a radio call indicating
gunshots had been fired in the vicinity of a deli (the “Deli”)
at 942 East Gun Hill Road in Bronx, New York.

               c.    Upon arriving at the Deli, Officer-1 exited
her patrol vehicle and approached a group of three individuals
(the “Individuals”) standing on the sidewalk in front of the
Deli.

               d.   Officer-1 spoke with the Individuals, who
stated, in sum and substance, and in part, the following:

                     i. An individual later identified as
SOULEYMANE BALDE, the defendant, was involved in an argument
inside the Deli on the evening of December 14, 2015. During
that altercation, BALDE pointed a firearm at the Individuals
before leaving the Deli.

                    ii. Following the altercation, at
approximately 11:45 p.m., one of the Individuals (“Individual-
1”) was seated in a car in front of the Deli on East Gun Hill
Road.

                   iii. A tan or gold SUV (the “SUV”) pulled up
next to Individual-1’s car on East Gun Hill Road. After
stopping next to Individual-1’s car, BALDE pointed a firearm out
of the front passenger side window of the SUV and fired one
gunshot into the air. The SUV then drove off down East Gun Hill
Road.

                                    2
       Case 1:20-cr-00281-KPF Document 1 Filed 05/21/20 Page 3 of 5




               e.   While Officer-1 was speaking to the
Individuals in front of the Deli, Officer-1 observed an SUV
approaching the corner of Colden Avenue and East Gun Hill Road.
The Individuals then informed Officer-1 that the SUV approaching
on Colden Avenue was the vehicle from which BALDE had fired the
gunshot.

               f.   Officer-1 returned to her patrol car and
began following the SUV down East Gun Hill Road. Officer-1 and
Officer-2 stopped the SUV approximately one block away. Another
officer (“Officer-3”) arrived in another NYPD vehicle and
stopped his vehicle in front of the SUV.

               g.   BALDE exited the SUV from the front right
passenger door and was apprehended by Officer-3. Following
BALDE’s arrest, the Individuals identified BALDE as the person
who had fired the gunshot from the SUV earlier that evening.

               h.   Officer-3 frisked BALDE and discovered four
38 Special caliber cartridges (the “Ammunition”) in BALDE’s
jacket pocket.

               i.   Pursuant to a search of the SUV, Officer-1
noticed a firearm (the “Firearm”) under the right front
passenger seat of the SUV. The Firearm was retrieved from the
SUV.

          4.   I have reviewed an NYPD Firearms Report, which
identifies the Firearm as a Rossi, Model 685, 38 Special caliber
revolver; and the Ammunition as 38 Special caliber cartridges,
manufactured by Remington Peters.

          5.   I have reviewed reports prepared by an ATF
Special Agent who is familiar with the manufacturing of
firearms. This agent has informed me that Rossi, Model 685, 38
Special caliber revolvers, and the 38 Special caliber
cartridges, have never been manufactured in the State of New
York.

          6.   I have reviewed Department of Homeland Security
(“DHS”) and Immigration and Customs Enforcement (“ICE”) records
related to SOULEYMANE BALDE, the defendant, and have discussed
those records with a DHS/ICE Deportation Officer. From those
discussions and my review of certain DHS/ICE records, I have
learned, among other things, the following:


                                    3
       Case 1:20-cr-00281-KPF Document 1 Filed 05/21/20 Page 4 of 5



               a.     BALDE was born in the Ivory Coast and is a
citizen of Guinea.

               b.   After attempting to enter the United States
on or about March 17, 2006, BALDE was placed in removal hearings
as an arriving alien. After several hearings, on or about May
31, 2006, during a proceeding in which BALDE was present with an
attorney, BALDE was ordered removed from the United States.

               c.   In connection with his removal, on numerous
occasions, BALDE was served with forms from ICE ordering BALDE
to comply with his removal and leave the United States. These
forms, among other things, directed BALDE to obtain a travel
document from his native country. Based on my review of BALDE’s
immigration file, I have seen that BALDE signed and imprinted
his fingerprint on several of these documents, indicating his
receipt of these instructions.

               d.   Following numerous appeals, BALDE moved to
reopen or reconsider his application for adjustment of
immigration status on May 1, 2012. DHS denied BALDE’s request
for adjustment of immigration status on October 17, 2012, and
his 2006 removal order remained valid and in effect. Based on
my review of BALDE’s immigration file, I have seen that DHS’s
decision was sent by mail to BALDE’s home address, as well as to
BALDE’s attorney.

               e.    BALDE had no pending appeals of his removal
order or pending requests for adjustment of immigration status
as of December 2015.

               f.   As a result of the foregoing, in December
2015, BALDE had no lawful immigration status in the United
States, and BALDE knew that he had no such status.




                                    4
       Case 1:20-cr-00281-KPF Document 1 Filed 05/21/20 Page 5 of 5



          WHEREFORE, the deponent respectfully requests that a
warrant issue for the arrest of SOULEYMANE BALDE, the defendant,
and that he be arrested and imprisoned, or bailed, as the case
may be.


                                  s/Jama Joseph by KNF, USMJ
                                  JAMA JOSEPH
                                  Detective
                                  New York City Police Department



Attested to before me this
21st day of May, 2020 by reliable
electronic means, telephone,
pursuant to Fed. R. Crim. Pro. 4.1.


__________________________________
THE HONORABLE KEVIN NATHANIEL FOX
UNITED STATES MAGISTRATE JUDGE
SOUTHERN DISTRICT OF NEW YORK




                                    5
